Title: Acct. of the Weather in Novr. [1774]
From: Washington, George
To: 




Novr. 1st. Clear & pleasant, but somewhat Cool till Eveng. then Rain.
 



2. Again cool & somewhat lowering.
 


3. Clear & pleasant but little Wind.
 


4. Cool but clear with but little Wind.
 


5. Very pleasant with but little [wind].
 


6. Clear & pleasant in the forenoon but lowering & cold in the Afternoon. Wind Easterly.
 


7. Lowering and cold.
 


8. Tolerably pleasant not being so cool.
 


9. Cold Wind hard at West or No. West all day.
 


10. Clear, & not quite so cold notwithstanding the Wind kept in the same place but not quite so hard.
 


11. Clear, warm and pleasant with but little Wind and that Southerly.
 


12. Exceeding pleasant, being clear and without wind.
 


13. Clear and pleasant being quite warm.
 


14. Warm and pleasant with but little Wind. Lowering in the Evening.
 


15. A little Rain in the Night & lowering in the forenoon. Clear afterwards.
 


16. Rain in the Night & this Morning. Clear afterwards & windy from the No. West. Cold.
 


17. Clear with not much Wind & that Southerly.
 


18. Hard Wind all day from the No. West and very cold. Weather clear.
 


19. Clear and Cold. Wind hard at No. West all day.
 



20. Not so cold as the two preceeding days wind not being so fresh—but in the same place.
 


21. Snowing and raining all day and the greatest part of the Night. Wind at No. Et. & fresh.
 


22. Flying Clouds, & Wind fresh from the Northwest but not very cold.
 


23. Wind in the same Quarter but more moderate & not cold.
 


24. Southerly Wind, after a very white frost & Cloudy.
 


25. Raining more or less till abt. one Oclock—then clear.
 


26. Clear and pleasant, with but very little Wind.
 


27. Pleasant day, being clear with little or no Wind.
 


28. Very pleasant after a very white frost. Southerly wind & Warm.
 


29. Another very white frost. Wind fresh from the Southward. Rain at & all Night.
 


30. It Continued Raining on & off till Noon then a close & Wet Snow till Night.
